DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Nov 22, 2021, and Drawings filed on Nov 22, 2021.
2.	Claims 1–18 are pending in this case. Claim 1, 10, 18 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts, Pub. No.: 2014/0058882A1. 
With regard to claim 1:
McIntire discloses a method for presenting a reminder to view content, comprising: determining, at a first point in time, whether a link to a first content item in a message presented within a communication interface has been selected using a user device (the system tracks user selection and store it, paragraph 42: “In further embodiments, the selection of related content is influenced by feedback in the form of user responses to particular items of related content. For example, assume that in a first invocation of step 330, a first set of related content was chosen. In a second invocation of step 330, a second set of related content is chosen. User interaction (e.g., clicking on an item of related content or consummation of a commercial transaction) with the first set and the second set of related content is monitored across a plurality of viewings, and the results are stored. In a third invocation of step 330, the method 300 determines, by reference to the user interaction data, which of the first set and the second set of related content resulted in a more favorable user response (e.g., higher click-through rate or more profitable commercial transactions). The method 300 then selects, in the third invocation of step 330, whichever of the first set or the second set of related content resulted in the more favorable response.).”); determining, at a second point in time, that a user of the user device is viewing a second content item that is related to the first content item (user views primary media, paragraph 34;” FIG. 3 is a flow diagram illustrating one embodiment of a method 300 for selecting and displaying related content in conjunction with a primary media, according to the present invention. The method 300 is initiated at step 305 and proceeds to step 310, wherein a request is received from a user to display a primary media (e.g., a request to watch a video).  “),  and in response to determining that the link to the first content has been selected at the first point in time and in response to determining that the user of the user device is viewing the second content item that is related to the first content item at the second point in time (paragraph 35: “In step 315, the method 300 determines whether a set of related content has already been stored for the primary media. In various embodiments, the method 300 is performed either in advance of display or on-demand at display time, and is performed on the computer displaying the media and related content, on a remote computer, or on a combination of the two. In embodiments where the selection of related content has been performed in advance (i.e., steps 320 and 330, discussed in further detail below, have been previously performed for a media and the results thereof stored), the method 300 skips ahead from step 315 to step 340 and provides the media and related content for display. In some embodiments, partial advance performance may be used, where any calculation that depends on characteristics of the viewing user (e.g., demographics, computer type, and location) or the Web page hosting the video is postponed until viewing time.”), causing an interface that that is presented along with the second content item, wherein the interface includes a queue of related content items including the first content item (the related content is provided to the user based stored history, paragraph 48: “At step 340, the method 300 either provides the user with the media and the selected related content (e.g., by providing a Web page that incorporates the media and the selected related content in a form suitable for display by a standard Web browser), or stores the association between the media and related content for later display. To speed up subsequent invocations of the method 300, the association is stored (cached) as well as being provided to the user.”).
McIntire does not disclose the aspect of determining that the link to the first content has not been selected at the first point in time and in response. 
However Roberts discloses the aspect wherein in response to determining that the link to the first content has not been selected at the first point in time, causing an interface that that is presented, wherein the interface includes a queue of related content items including the first content item (where previously unselected contents suggested and presented to the user, paragraph 11: “In exemplary embodiments, a computer-implemented method, a system and a non-transitory computer-readable medium are disclosed to facilitate recommending an item by executing code to determine statistical information in response to a recommendation request associated with a user, calculating a selection likelihood statistic, specific to the user, for a previously unselected item available for selection by the user, and programmatically outputting a recommendation for the previously unselected item based on the selection likelihood statistic. The statistical information includes a mean vector and a covariance matrix. The mean vector and the covariance matrix are estimated based on rating information associated with previously selected items. The selection likelihood statistic is calculated based on the estimated mean vector, the estimated covariance matrix, and rating information associated with the previously selected item.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roberts to McIntire so the user is reminded of content that he or she has not consumed in the past to provide the user with fresh new related content to the user that the user might be interested in based on the user’s current consumption. 
 
With regard to claim 4 and 13:
McIntire disclose The method of claim 1, further comprising, in response to determining that the link to the first content item has been selected, storing metadata associated with the content item in association with an identifier of the user device (McIntire user’s actions are stored  as metadata paragraph 42: “In further embodiments, the selection of related content is influenced by feedback in the form of user responses to particular items of related content. For example, assume that in a first invocation of step 330, a first set of related content was chosen. In a second invocation of step 330, a second set of related content is chosen. User interaction (e.g., clicking on an item of related content or consummation of a commercial transaction) with the first set and the second set of related content is monitored across a plurality of viewings, and the results are stored. In a third invocation of step 330, the method 300 determines, by reference to the user interaction data, which of the first set and the second set of related content resulted in a more favorable user response (e.g., higher click-through rate or more profitable commercial transactions). The method 300 then selects, in the third invocation of step 330, whichever of the first set or the second set of related content resulted in the more favorable response.).”);, wherein the user of the user device is determined as viewing the second content item based at least in part on the stored metadata (paragraph 35: “In step 315, the method 300 determines whether a set of related content has already been stored for the primary media. In various embodiments, the method 300 is performed either in advance of display or on-demand at display time, and is performed on the computer displaying the media and related content, on a remote computer, or on a combination of the two. In embodiments where the selection of related content has been performed in advance (i.e., steps 320 and 330, discussed in further detail below, have been previously performed for a media and the results thereof stored), the method 300 skips ahead from step 315 to step 340 and provides the media and related content for display. In some embodiments, partial advance performance may be used, where any calculation that depends on characteristics of the viewing user (e.g., demographics, computer type, and location) or the Web page hosting the video is postponed until viewing time.”).
McIntire does not disclose the aspect of determining that the link to the first content item has not been selected,
However Roberts discloses the aspect of determining that the link to the first content item has not been selected (where previously unselected contents suggested and presented to the user paragraph 11: “In exemplary embodiments, a computer-implemented method, a system and a non-transitory computer-readable medium are disclosed to facilitate recommending an item by executing code to determine statistical information in response to a recommendation request associated with a user, calculating a selection likelihood statistic, specific to the user, for a previously unselected item available for selection by the user, and programmatically outputting a recommendation for the previously unselected item based on the selection likelihood statistic. The statistical information includes a mean vector and a covariance matrix. The mean vector and the covariance matrix are estimated based on rating information associated with previously selected items. The selection likelihood statistic is calculated based on the estimated mean vector, the estimated covariance matrix, and rating information associated with the previously selected item.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roberts to McIntire so the user is reminded of content that he or she has not consumed in the past to provide the user with fresh new related content to the user that the user might be interested in based on the user’s current consumption.

With regard to claim 9:
McIntire and Roberts disclose further comprising determining that the message in the communication interface that includes the link (McIntire paragraph 22: “In one embodiment, at least one of the primary media 110, secondary media 120, and related content 130 includes internet functionality, such as an interactive application. For example, the internet functionality may comprise a voting mechanism (e.g., "click here to rate this video on a scale from one to ten") or a shared application or data (e.g., "click here to download this wallpaper or ringtone to your cell phone"). In this case, the media (and, perhaps, the related content) are further associated with a "landing page" that supports this additional functionality. For instance, in the voting example, the landing page might be configured to collect, aggregate, and display user votes; in the wallpaper/ringtone example, the landing page might be configured to accept a user cell phone number and a selection of a specific instance of wallpaper or ringtone.”) to a first content item has been received by the user device (McIntire paragraph 35: “In step 315, the method 300 determines whether a set of related content has already been stored for the primary media. In various embodiments, the method 300 is performed either in advance of display or on-demand at display time, and is performed on the computer displaying the media and related content, on a remote computer, or on a combination of the two. In embodiments where the selection of related content has been performed in advance (i.e., steps 320 and 330, discussed in further detail below, have been previously performed for a media and the results thereof stored), the method 300 skips ahead from step 315 to step 340 and provides the media and related content for display. In some embodiments, partial advance performance may be used, where any calculation that depends on characteristics of the viewing user (e.g., demographics, computer type, and location) or the Web page hosting the video is postponed until viewing time.).”).

Claim 10 is rejected for the same reason as claim 1. 

	Claim 18 is rejected for the same reason as claim 1. 

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts, and further in view of Lee, Pub. NO.: 2016/0094501A1.
With regard to claim 2 and 11:
McIntire and Roberts does not disclose The method of claim 1, wherein the first content item in the queue of related content items includes a notification that includes at least a user identifier of a sharing user that shared the first content item and a link to the first content item.
However Lee discloses the aspect wherein the first content item in the queue of related content items includes a notification that includes at least a user identifier of a sharing user that shared the first content item and a link to the first content item (paragraph 81: “Referring to FIG. 6, a video screen 610 where a specific video is selected or reproduced may include a sharing menu 611 for sharing a corresponding video with a friend. If a user selects the sharing menu 611 of the video screen 610, a video provided on the video screen 610 may be selected as a sharing target, and the video screen 610 may be switched into a messenger friend list screen 620 for selecting at least one messenger friend. For example, a video corresponding to a sharing target may be selected through a service screen, which allows a video to be selectable by the separate content, as well as the video screen 610. If a user selects at least one friend from the messenger friend list screen 620, a video to be shared may be transmitted to the selected friend through a messenger service. A sharing message 631 on a video which a user intents to share may be displayed on a messenger conversation screen 630 between a user and a friend. For example, the sharing message 631 may include a link which allows a friend to access a corresponding video.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to McIntire and Roberts so the user can be informed of the source of the content for security and privacy reasons to access links related to the second content to be more informed. 

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts and Lee, and further in view of Sugawara et al., PUB. NO.: 2002/0019848A1. 

With regard to claims 3 and 12:
McIntire and Roberts and Lee do not disclose the method of claim 2, wherein the notification further includes a modality in which the message was sent and timing information associated with when the message was sent.
However Sugawara discloses the aspect wherein the notification further includes a modality in which the message was sent and timing information associated (paragraph 76; “In step S3-2, the communication management information for the mail to be sent is generated. Specifically speaking, a message ID is formed as a unique ID for identifying the mail to be sent, the communication mode is set to the I-FAX transmission indicative of the Internet FAX transmission, and the communication start time, the number of pages, the E-mail address of the receiver, and an error code (communication result: Unsent) are set.”) with when the message was sent (paragraph 92: “In step S4-2, the message ID is obtained from the header portion of the received mail and the communication management information is generated in a manner similar to step S3-2.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sugawara to McIntire and Lee so the user would know how the message was sent and when to make a more informed decision as to whether to select the link.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts, and further in view Singh, Pub. No.: 2015/0312603A1.
With regard to claim 5 and 14:
McIntire and Roberts do not disclose The method of claim 1, further comprising determining a probability value that indicates a likelihood that the user would be interested in viewing the first content item, wherein the interface is presented along with the second content item in response to determining that the probability value is greater than a predetermined threshold value.
However Singh discloses determining a probability value that indicates a likelihood that the user would be interested in viewing the first content item, wherein the interface is presented along with the second content item in response to determining that the probability value is greater than a predetermined threshold value (paragraph 62:  “The recommendation engine 210 recommends media titles to users of the content distribution system 100, via the CB 108, based, at least in part, on the probabilities computed by the probability generator 208. For example, when a user interacts with media title i, the recommendation engine 210 recommends one or more media titles with probability scores to media title i that are above a particular threshold. As another example, the recommendation engine 210 may recommend media titles with the top N probability scores to media title i. Thus, the recommendation engine 210 presents users with recommendations of media titles that are determined to be statistically similar to a media title with which the user last interacted. A more detailed description of how the recommendation engine 210 recommends media titles will be described later in section 8.0.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Singh to McIntire and Roberts to more accurate to determine whether to recommend the content to the user based on a threshold probability value.
.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts and Singh, and further in view of Erman et al., PUB. NO. : 2011/0307354A1.

With regard to claims 6 and 15;
McIntire and Roberts and Singh do not disclose the method of claim 5, wherein the probability value is determined based at least in part on a duration of time between the first point in time and the second point in time.
However Erman discloses the aspect wherein the probability value is determined based at least in part on a duration of time between the first point in time and the second point in time(paragraph 117:” In one embodiment, in addition to indicating the availability of the recommended application information to the user when the recommended application information is received and stored at the mobile device, one or more additional indications of the availability of recommended application information may be provided to the user in response to other trigger conditions. For example, availability of recommended application information may be indicated to the user in response to a determination that a threshold length of time has passed without the user accessing new recommended application information for the first time, in response to a determination that the user previously accessed recommended application information but has not accessed the recommended application information again for a threshold length of time, in response to a determination that an application executable of a recommended application is set to be disabled or removed from the mobile device if a license is not purchased within a threshold length of time (e.g., based on a lifetime of the application executable), and the like, as well as various combinations thereof. The additional indications of availability of recommended application information may be provided at any suitable level of granularity. For example, additional indications of availability of recommended application information may be provided for all recommended application information as a whole (e.g., by modifying at least one characteristic of an icon of an AppGuide used for presenting the recommended application information), for individual applications of the recommended application information (e.g., by modifying at least one characteristic of individual icons of individual applications displayed on the main screen of the mobile device, by modifying at least one characteristic of information displayed within an AppGuide for individual applications of the recommended application information, and the like), and the like, as well as various combinations thereof.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Erman to McIntire and Roberts and Singh so the system can more accurately determine whether to inform the user about the content based on how long time has passed, whether the user has changed his or her mind or forgot about the second content.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts and Singh and further in view of Santoso et al., Pub. NO.: 2003/0092974A1. 

With regard to claims 7 and 16:
McIntire and Roberts and Singh do not disclose the method of claim 5, further comprising selecting a particular type of the notification based at least in part on the probability value.
However Santoso discloses the aspect comprising selecting a particular type of the notification based at least in part on the probability value (paragraph 36: “The notifications and the associated probabilities are presented to an operator in step S204. FIG. 4a is an outward view of interface 61 of alarm server 60 for use in presenting the notifications and the associated probabilities. Interface 61 of FIG. 4a presents notifications and associated probabilities determined based on the network of FIG. 3a. As shown, all notifications and/or associated probabilities determined in step S203 need not be presented in step S204. For example, presented in step S204 might be only those notifications associated with probabilities of greater than 20% and/or those notifications describing a critical condition and that are associated with a probability of greater than 50%.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Santoso to McIntire and Lee and Singh so user would be informed about the relevancy and interest level of the content and make a more informed decision.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al., Pub. No.: 2009/0248672, in view of Roberts and further in view of Bromberg, Pub. NO.: 20160124614A1. 
With regard to claim 8 and 17:
McIntire and Roberts do not The method of claim 1, wherein the second content item is determined as being related to the first content item based at least in part on a source of the first content item and the second content item.
However Bromberg discloses wherein the second content item is determined as being related to the first content item based at least in part on a source of the first content item and the second content item (paragraph 39: “FIG. 4b depicts a notification 420 displayed within interface 410, delivered to the user device 110 by the content delivery system 142 responsive to identifying and retrieving recommended content based on a user request and a personalization profile associated with the user. The notification 420 may include a message indicating that recommended content has been identified, and may also be configured to receive an input from the user (e.g., swipe, click, tap, etc.) to view or ignore the recommended content. For example, the user may "swipe down" on the notification to access the recommended content, or alternatively, may "swipe up" to ignore the notification. The notification includes an email, text message, or desktop notification. The notification may include a brief description of the recommended content, such as an indication of the author, title, publisher, and summarization. In some embodiments, the notification may also include an indication of a topic-overlap of the requested content displayed in user interface 410, and the recommended content referenced in the notification 420. The topic-overlap may include, for example, indications that the recommended content is similar to the requested content based on being written by the same author, being on a similar topic, being from the same source, or being published on or around the same date and time.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bromberg to McIntire and Roberts to more accurately determine the relevancy of the content. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anthony, Pub. No. :2015/0186941A1, Once the conditions have been met for publishing an advertisement, the advertisement is transmitted to selected users. Users are able to set preferences for allowing advertisements from certain merchants to be saved on the user device. Based on the merchants and the categories associated with the advertisements, advertisements may be blocked, saved or used to generate a push notification to alert the user of the saved advertisements. Merchants may track user actions related to the published advertisements through real-time tracking and analytics offered through the portal.

Bhandari et al, Patent No.: 10324934B2: A method and a device for providing content recommending information are provided. The method includes receiving first log information of an external device, generating content recommending information based on the first log information and second log information of the first device, and displaying the content recommending information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179